PER CURIAM.
Cooperman’s adjudication of indirect contempt of court for spoken words published in The Miami Herald is reversed. The remarks concerned what Cooperman perceived as an excessive sentence which was imposed upon his former client. The comments were made at a point in time when all judicial labor had been concluded. The state failed to prove that the intemperate remarks constituted an imminent and serious threat to the administration of justice. Wood v. Georgia, 370 U.S. 375, 82 S.Ct. 1364, 8 L.Ed.2d 569 (1962).
Reversed.